
	

115 SRES 365 ATS: Congratulating the University of Nebraska-Lincoln volleyball team for winning the 2017 National Collegiate Athletic Association Division I Volleyball Championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 365
		IN THE SENATE OF THE UNITED STATES
		
			December 21, 2017
			Mrs. Fischer (for herself and Mr. Sasse) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Nebraska-Lincoln volleyball team for winning the 2017 National
			 Collegiate Athletic Association Division I Volleyball Championship.
	
	
 Whereas, on December 16, 2017, the University of Nebraska-Lincoln Cornhuskers won the 2017 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I Volleyball Championship in Kansas City, Missouri in an overwhelming victory over the University of Florida by a score of 25 to 22, 25 to 17, 18 to 25, and 25 to 16;
 Whereas the University of Nebraska-Lincoln has won 5 NCAA volleyball championships; Whereas the Cornhuskers ended their championship season with a 19-match winning streak and finished the year with a record of 32 wins and 4 losses;
 Whereas each member of the University of Nebraska-Lincoln volleyball team, including Annika Albrecht, Hunter Atherton, Hayley Densberger, Mikaela Foecke, Allie Havers, Briana Holman, Kelly Hunter, Kenzie Maloney, Chesney McClellan, Sami Slaughter, Lauren Stivrins, Jazz Sweet, Anezka Szabo, and Sydney Townsend, contributed to that outstanding victory;
 Whereas head coach John Cook, assistant coach Tyler Hildebrand, assistant coach Kayla Banwarth, volunteer assistant coach Ryan Coomes, director of operations Lindsay Peterson, video coordinator Kelly O'Connor, and graduate managers Joe Klein, John Henry, and Bre Mackie, guided that outstanding group of women to a national championship;
 Whereas Mikaela Foecke and Kelly Hunter were named the co-Most Outstanding Players of the 2017 NCAA Championship;
 Whereas Kelly Hunter was named the Big Ten Setter of the Year, becoming the first Nebraska player ever to earn that award;
 Whereas Annika Albrecht, Mikaela Foecke, and Kelly Hunter were recognized as All-Americans by the American Volleyball Coaches Association, and Briana Holman received an honorable mention; and
 Whereas an NCAA Tournament record-breaking crowd of 18,516 volleyball fans attended the championship game, reflecting the tremendous spirit and dedication of Nebraska fans supporting the Cornhuskers as the team won the national championship: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Nebraska-Lincoln volleyball team as the winner of the 2017 National Collegiate Athletic Association Division I Volleyball Championship;
 (2)commends the University of Nebraska players, coaches, and staff for their hard work and dedication; (3)recognizes the students, alumni, and loyal fans that supported the Cornhuskers on their journey to win another Division I Championship; and
 (4)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the president of the University of Nebraska; (B)the athletic director of the University of Nebraska-Lincoln; and
 (C)the head coach of the University of Nebraska-Lincoln volleyball team.  